Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 1 of 11




           EXHIBIT 2
                Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 2 of 11




                                                    Voip-Pal.com, Inc. v. Facebook, Inc.,



                                                             EXHIBIT 2
Patent 10,218,606                     The WhatsApp System

1. A method for routing               The WhatsApp System routes a communication in a packet switched communication system between a
communications in a packet            first participant device associated with a first participant and a second participant device associated with a
switched communication system         second participant, the first and second participant devices being associated with first and second network
between a first participant device    elements.
associated with a first participant
and a second participant device       The first participant device and the second participant device each comprise a mobile device running a
associated with a second              version of the WhatsApp application. These mobile devices are coupled to a network of servers and
participant, the first and second     gateways controlled by WhatsApp. The WhatsApp System consists of multiple servers in clusters each
participant devices being             connected to multiple mobile devices and networked via local and wide area networks. The WhatsApp
associated with first and second      System allows a mobile device running the WhatsApp application to send a communication to another
network elements of the               mobile device that is also running the WhatsApp application.
communication system,
respectively, the method
comprising:




                                                                        1
Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 3 of 11




                         Voip-Pal.com, Inc. v. Facebook, Inc.,




            https://play.google.com/store/apps/details?id=com.whatsapp




                                            2
Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 4 of 11




                        Voip-Pal.com, Inc. v. Facebook, Inc.,




            https://apps.apple.com/us/app/whatsapp-messenger/id310633997



                                          3
                Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 5 of 11




                                                     Voip-Pal.com, Inc. v. Facebook, Inc.,



receiving, by at least one             The WhatsApp System includes processing by the mobile application, running on the mobile device as
processor, a second participant        well as processing by one or more WhatsApp servers. One or more of the processors on the mobile
identifier associated with the         device receives an input from the user to select the second participant. The user input, which may consist
second participant device, in          of a partial name or a partial number input into the contact list search box, and/or an input on a touch
response to initiation of a            screen displaying contacts constitutes the second participant identifier. The first participant is registered
communication from the first           with WhatsApp and has a WhatsApp username and phone number, which may constitute a first
participant device to the second       participant identifier.
participant device, the first
participant device being associated    https://www.wikihow.tech/Find-Someone-on-WhatsApp
with a first participant identifier;




                                                                         4
Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 6 of 11




                        Voip-Pal.com, Inc. v. Facebook, Inc.,




            https://faq.whatsapp.com/en/android/28000016




                                           5
                 Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 7 of 11




                                                      Voip-Pal.com, Inc. v. Facebook, Inc.,

causing the at least one processor      One or more processors on the mobile device access data stored on the mobile device and/or data stored
to access at least one memory           on a WhatsApp server to locate the contact list for the first participant. This information is specific to the
storing a first participant profile     first participant and constitutes at least part of the first participant profile.
identifying at least one first
participant attribute;

processing the second participant       One or more processors on the mobile device process the selection of a user by and retrieve a WhatsApp
identifier and the at least one first   username associated with the displayed information. When the user enters a partial name or partial
participant attribute, using the at     number into the search box, a list of matching contacts is displayed. When the user selects a contact by
least one processor, to produce a       tapping on the touch screen a contact is selected. Each of the listed contacts is a WhatsApp user and has
new second participant identifier       an associated username and phone number. The WhatsApp username and/or phone number of a selected
based on at least one match             contact constitutes the new second participant identifier.
between the second participant
identifier and the at least one first
participant attribute;




                                        https://faq.whatsapp.com/en/android/28000016

processing the new second               The WhatsApp System determines if the first participant device is associated with the same network
participant identifier, using the at    element as the second network element. For example, the first participant device and the second
least one processor, to determine       participant device may be serviced by the same node or cluster or a different node or cluster. On
whether the second network              information and belief, the WhatsApp System is a large scale service that operates on multiple distributed
element is the same as the first        notes coupled to each other over a wide area network.
network element;
                                                “What has hundreds of nodes, thousands of cores, hundreds of terabytes of RAM, and hopes to
                                                serve the billions of smartphones that will soon be a reality around the globe? The
                                                Erlang/FreeBSD-based server infrastructure at WhatsApp.”

                                        http://highscalability.com/blog/2014/2/26/the-whatsapp-architecture-facebook-bought-for-19-billion.html

when the second network element         The WhatsApp System produces a routing message that identifies an address associated with the first
is determined to be the same as the     network element when the first and second network elements are the same.
first network element, producing a


                                                                          6
                Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 8 of 11




                                                     Voip-Pal.com, Inc. v. Facebook, Inc.,

routing message identifying a first     Routing of WhatsApp messages and/or calls between mobile devices can take place on the same node or
network address associated with         may require that messages and/or calls go between nodes.
the first network element, using the
at least one processor; and

when the second network element         The WhatsApp System produces a routing message that identifies an address associated with the second
is determined not to be the same as     network element when the first and second network elements are not the same.
the first network element,
producing a routing message             Routing of WhatsApp messages and/or calls between mobile devices can take place on the same node or
identifying a second network            may require that messages and/or calls go between nodes.
address associated with the second
network element, using the at least
one processor;

wherein the packet switched             The WhatsApp System attempts to establish the communication (e.g., a WhatsApp message and/or call)
communication system attempts to        from the first participant device to the second participant device based on the routing message.
establish the communication from
the first participant device to the
second participant device based on
at least one network address
identified in the routing message.

8. The method of claim 1 further        Contacts can be added to the WhatsApp System by adding a contact using a PSTN number.
comprising:
(a) updating a database to cause at
least one user-specific first
participant attribute to be modified,




                                                                        7
               Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 9 of 11




                                                  Voip-Pal.com, Inc. v. Facebook, Inc.,




                                                                                                                                          \
                                     https://faq.whatsapp.com/en/android/21082107

(b) wherein the second participant   The WhatsApp contact identified by the second participant identifier identifies a mobile device that has a
identifier identifies a device in    PSTN number associated with it. The second participant device is in communication with the PSTN.
communication with a public
switched telephone network
(PSTN),                              Finding your favorites/contacts list
                                     WhatsApp quickly and easily recognizes which of your contacts are using WhatsApp by accessing your
                                     phone's address book.




                                                                      8
              Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 10 of 11




                                                 Voip-Pal.com, Inc. v. Facebook, Inc.,

                                   To find your favorites/contacts go to the Chats tab and tap the New chat icon.

                                   If you can't see your contacts:

                                           Make sure that your contacts are using WhatsApp.
                                           Make sure that you've saved your contacts' phone numbers in your phone's address book.
                                           If they use a foreign phone number, use the full international format.

                                   https://faq.whatsapp.com/en/android/20970403/

(c) wherein the communication      The WhatsApp system allows both video and audio calls.
comprises a video or audio call,




                                   https://faq.whatsapp.com/en/android/26000026

(d) wherein the packet switched    The WhatsApp System forms a private network that provides communication services to WhatsApp
communication system, including    users.
the first and second network
elements, form a private network
operably configured to provide
communication services to
subscribers thereof, and




                                                                     9
               Case 6:20-cv-00267-ADA Document 1-2 Filed 04/02/20 Page 11 of 11




                                                     Voip-Pal.com, Inc. v. Facebook, Inc.,




                                        https://www.whatsapp.com/

(e) wherein the at least one            One or more servers operated by WhatsApp constitute a call controller that operate to establish the video
network element of the                  or audio call in response to the routing message.
communication system comprises a
call controller operable to establish
the video or audio call to the
second participant device in
response to the routing message.




                                                                        10
